Citation Nr: 0800201	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes cavus 
with degenerative joint disease, chronic calluses and 
hammertoes, status post surgical repair on the left.  

2.  Entitlement to service connection for a back condition to 
include as secondary to bilateral pes cavus with degenerative 
joint disease, chronic calluses and hammertoes, status post 
surgical repair on the left.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran submitted a document to VA in October 2007 
indicating that he wanted to attend a hearing to be conducted 
by a Veteran's Law Judge or Veteran's Law Judges at his local 
RO office.  The veteran has not been afforded a hearing and 
there is no indication that he has withdrawn his request.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of her appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



